           Case 1:21-cv-02070-JPB Document 27 Filed 06/29/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

COALITION FOR GOOD
GOVERNANCE, et al.,

          Plaintiffs,
                                               CIVIL ACTION
    v.
                                               FILE NO. 1:21-CV-02070-JPB
    BRIAN KEMP, Governor of the State
    of Georgia, in his official capacity, et
    al.,

          Defendants,

    REPUBLICAN NATIONAL
    COMMITTEE, et al.,

          Intervenor-Defendants.


STATE DEFENDANTS’ 1 RESPONSE TO PLAINTIFFS’ MOTION FOR
        EXTENSION OF TIME TO FILE REPLY BRIEF

         After Plaintiffs filed their Motion for Extension of Time to File Reply

Brief [Doc. 24], the Court authorized Defendants to file a response by 4:00 p.m.

on June 29, 2021 [Order by Docket Entry, 6/29/2021]. State Defendants do not

oppose Plaintiffs’ Motion.



1State Defendants are Governor Brian Kemp, Secretary of State Brad
Raffensperger, and State Election Board members Sara Ghazal, Anh Le,
Rebecca Sullivan, and Matthew Mashburn.
 Case 1:21-cv-02070-JPB Document 27 Filed 06/29/21 Page 2 of 4




Respectfully submitted this 29th day of June, 2021.

                             Christopher M. Carr
                             Attorney General
                             Georgia Bar No. 112505
                             Bryan K. Webb
                             Deputy Attorney General
                             Georgia Bar No. 743580
                             Russell D. Willard
                             Senior Assistant Attorney General
                             Georgia Bar No. 760280
                             Charlene McGowan
                             Assistant Attorney General
                             Georgia Bar No. 697316
                             State Law Department
                             40 Capitol Square, S.W.
                             Atlanta, Georgia 30334

                             /s/ Bryan P. Tyson
                             Bryan P. Tyson
                             Special Assistant Attorney General
                             Georgia Bar No. 515411
                             btyson@taylorenglish.com
                             Bryan F. Jacoutot
                             Georgia Bar No. 668272
                             bjacoutot@taylorenglish.com
                             Loree Anne Paradise
                             Georgia Bar No. 382202
                             lparadise@taylorenglish.com
                             Taylor English Duma LLP
                             1600 Parkwood Circle
                             Suite 200
                             Atlanta, GA 30339
                             Telephone: 678-336-7249

                             Gene C. Schaerr*
                             Erik Jaffe*
                             H. Christopher Bartolomucci*
                             SCHAERR | JAFFE LLP

                                1
Case 1:21-cv-02070-JPB Document 27 Filed 06/29/21 Page 3 of 4




                           1717 K Street NW, Suite 900
                           Washington, DC 20006
                           Telephone: (202) 787-1060
                           Fax: (202) 776-0136
                           gschaerr@schaerr-jaffe.com

                           * Admitted pro hac vice

                           Counsel for Defendants




                             2
        Case 1:21-cv-02070-JPB Document 27 Filed 06/29/21 Page 4 of 4




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION

FOR EXTENSION OF TIME TO FILE REPLY BRIEF has been prepared in

Century Schoolbook 13, a font and type selection approved by the Court in

L.R. 5.1(B).

                                    /s/Bryan P. Tyson
                                    Bryan P. Tyson




                                      3
